TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-12-00738-CV



        In re Rocket Red Ltd.; Rocket Red General Partner LLC; and Gayden Day


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              The petition for writ of mandamus and request for temporary relief are denied. See

Tex. R. App. P. 52.8(a).



                                           __________________________________________

                                           Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Pemberton and Goodwin

Filed: November 5, 2012